DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/24/22 is acknowledged. Clam 18 was improperly identified as part of group II, and is instead part of group I (see attached interview summary). 
Claims 13-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/22.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/26/20, 7/17/20, 4/15/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-19 are pending, with claims 1-12 and 18 being examined, and claims 13-17 and 19 deemed withdrawn.
Claim Objection
Claim 8 is objected to as it recites “ratio.,” in line 5 where the examiner believes the period should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear in lines 2-9 if the specimens are removed from the specimen containers by the sample dispenser and then later dispensed to vacant specimen containers, or if the vacant specimen containers are the containers in the container holding unit of lines 2-3.
As to claim 1, it is unclear in lines 5-9 if each plasma of lines 4-6 is dispensed to a plurality of containers, or if each plasma is only dispensed to one container making a plurality of three containers each of the three having one of the plasmas.  Similarly, line 10 is also rejected as it is unclear if there are just three containers or if there are plurality for each plasma.
Claims 2-12 and 18 are rejected based on further claim dependency.
Regarding claim 6, it is unclear how managing is taking place as recited in line 5. What is managed defining?
In regards to claim 6, is also unclear what individual identification media are defining. What are individual identification media? Are these referring to display identifiers or physical structures?  Further, where are the individual identification media located?
As to claim 7, it is unclear how the liquid level detecting mechanism confirms a presence of a vacant specimen container.  The examiner requests that clarification is provided on how a vacant specimen container with no liquid is evaluated by the liquid level detecting mechanism, and also requests how this process is different from the control just knowing that the specimen container is vacant.
As to claim 8, it is unclear where priorities are set as recited in line 2.  
Regarding lines 9-11 of claim 8, it is unclear what is attempting to be recited.  The examiner notes that it is unclear what is “based on the set priorities” and also ambiguous what “a combination is determined” is reciting.  How is a combination determined?  What is the combination?  Further, how is anything or the combination based on the priorities?
As to line 10 of claim 8, “the at least one other predetermined mixing ratio” has not been previously recited. Therefore, this limitation has insufficient antecedent basis and is unclear. 
Regarding claim 9, it is unclear what each reagent container is referring to.  There have been no reagent containers discussed previously. Further, it is unclear where and how the remaining amount is managed. Managed how? Where are the reagent containers located?  How do the reagent containers relate to the rest of the claimed features?
With respect to claim 12, it is unclear how the specimen (or specimen container) is transported to the measurement unit.  The specimen appears to be dispensed from the specimen container and eventually into a reaction container.  Is the transporting to the point at which the specimen is aspirated from the specimen container or is the specimen somehow differently transported to the measurement unit?
As to claim 18, it is unclear how the specimen container holding unit, which holds specimen containers (see lines 2-3 of claim 1) also holds vacant specimen containers which are different from the specimen containers (see lines 8-9 of claim 1).  Are applicants now claiming these are the same containers? As to claim 18, it is unclear what applicants are intending to recite as it is unclear whether the specimen container holding unit is holding the specimen containers as being the vacant specimen containers, and unclear how they are the same structure since claim 1 seems to imply the specimen containers and vacant specimen containers being in different structures.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al (WO 2013187210 where US 20150104351 is used as corresponding document; hereinafter “Makino”; already of record) in view of Wada et al (US 20110283779; hereinafter “Wada”) in view of Pollack et al (US 20170045545; hereinafter “Pollack”).
As to claim 1, Makino teaches an automatic analysis device (Makino; Figures 1, 2, 4) comprising: 
a specimen container holding unit that accommodates and holds a plurality of specimen containers (Makino; 20 [65]); 
a specimen dispensing mechanism that dispenses only subject blood plasma, dispenses only normal blood plasma, and dispenses both the subject blood plasma and the normal blood plasma at a first predetermined mixing ratio of the subject blood plasma and the normal blood plasma, to a plurality of containers, respectively (Makino; 22 [79] Figs. 4); 
a plurality of reaction containers to which the specimen dispensing mechanism respectively dispenses the subject blood plasma alone, the normal blood plasma alone, and both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio after they are prepared, respectively (Makino; 62 [79]); 
a reagent dispensing mechanism that dispenses a reagent to each of the plurality of reaction containers (Makino; 34a/b or 66 [80, 81]); 
a measurement unit that irradiates each of the plurality of reaction containers with light emitted from a light source, and that measures a plurality of coagulation times, respectively, based on obtained scattered light and/or transmitted light (Makino; 61 [79-81, 108]).  
Note: The instant Claims contain a large amount of functional language (ex: “that...”, “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Makino does not specifically teach dispensing samples from a specimen container holding unit accommodating a plurality of specimen containers to vacant specimen containers, or a plurality of reaction containers which receive the specimen from the vacant specimen container. However, Wada teaches the analogous art of an automatic analysis device (Wada; Title, Fig. 1-5), with a specimen container holding unit that accommodates and holds a plurality of specimen containers (Wada teaches sample racks with plural specimens, where they are moved to suction position 5; Figs. 1-5, [19] claim 5); a specimen dispensing mechanism that dispenses samples to a plurality of vacant specimen containers (Wada teaches sample dispenser 1 which dispenses samples into vacant containers in preprocessing unit 8; [21, 23] Figs. 1-5); a plurality of reaction containers to which the specimen dispensing mechanism respectively dispenses the samples after they are prepared in the plurality of vacant specimen containers, respectively (Wada teaches dispensing samples from preprocessing unit 8 to reaction containers in analyzing unit 9; Figs. 1-5 [21]). It would have been obvious to one of ordinary skill in the art to have modified the automatic analyzer with the sample dispenser dispensing samples into reaction containers of Makino to have included a separate initial specimen container holding unit from which samples were aspirated and then dispensed into vacant preprocessing containers prior to being aspirated and dispensed into the reaction containers as in Wada because Wada teaches that using the intermediary preprocessing unit enables samples to be aspirated into the analyzer (Wada; [21]), and one of ordinary skill in the art would understand that moving samples off of the conveyor and into the analyzer would enable downstream analyzers to then access the samples more quickly.
Modified Makino does not specifically teach information for identifying the specimen is affixed to the plurality of vacant specimen containers. However, Pollack teaches the analogous art of an automatic analysis device (Pollack; abstract) with information for identifying the specimen is affixed to the plurality of vacant specimen containers (Pollack teaches that the empty tubes include barcode IDs; [165, 181]). It would have been obvious to one of ordinary skill in the art to have included on the vacant specimen containers of modified Makino identifiers as in Pollack because Pollack teaches that identifiers on the empty tubes ensure that the system can map and track the sample identities (Pollack; [165, 181]).
As to claim 2, modified Makino teaches the automatic analysis device according to Claim 1, and where the specimen container holding unit is a rack (see the modification of Makino in view of Wada in claim 1 above, where Wada teaches a rack).
Modified Makino does not specifically teach the specimen container holding unit is a specimen rack that contains the subject blood plasma alone, the normal blood plasma alone, and both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio, wherein the automatic analysis device further comprises a specimen rack supply unit that accommodates a plurality of the specimen racks; a transport line that transports the specimen rack from the specimen rack supply unit to the measurement unit; and a return line that transports the specimen rack from the measurement unit to a specimen rack accommodation unit.  However, Wada teaches the analogous art of an automatic analysis device (Wada; Title, Fig. 1-5), with the specimen container holding unit is a specimen rack that contains the subject blood plasma alone, the normal blood plasma alone, and both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio, wherein the automatic analysis device further comprises a specimen rack supply unit that accommodates a plurality of the specimen racks; a transport line that transports the specimen rack from the specimen rack supply unit to the measurement unit; and a return line that transports the specimen rack from the measurement unit to a specimen rack accommodation unit (Wada teaches the specimen container holding unit is a sample rack; [19] claim 5 Figs. 1-5.  Wada teaches a rack supply 3, a transport line as the left side of conveyor 4 which transports the rack to the position 5 to be aspirated by the analyzer, and a return line as the right side of conveyor 4 or as the conveyor in 7, and a rack accommodation unit as the region of space of 7; Figs. 1-5).  It would have been obvious to one of ordinary skill in the art to have modified the analyzer of modified Makino to have included a rack input and output with rack transfer as in Wada because Wada teaches that the loading unit provides a place for the operator to place the sample (Wada; [19]), and also that transporting racks to the analyzer along a conveyor from an input to an output is a well-known technique to move samples in an analyzer (Wada; Figs. 1-5). 
As to claim 3, modified Makino teaches the automatic analysis device according to Claim 1, further comprising: a display unit that graphically displays the plurality of coagulation times obtained via the measurement unit (Makino; 59 [72]).
As to claim 4, modified Makino teaches the automatic analysis device according to Claim 1, further comprising: an incubator that warms the reaction containers containing the subject blood plasma alone, the normal blood plasma alone and both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio at a predetermined temperature for a predetermined amount of time (Makino; 60 [80-82]).
As to claim 5, modified Makino teaches the automatic analysis device according to Claim 4, wherein the reagent dispensing mechanism dispenses the reagent to the reaction containers containing the subject blood plasma alone, the normal blood plasma alone and both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio which are warmed for the predetermined amount time, and the measurement unit measures the coagulation time (Makino teaches dispensing reagent and measuring coagulation time; [79-81] Figs. 4).
As to claim 6, modified Makino teaches the automatic analysis device according to Claim 3, wherein information of the subject blood plasma alone, the normal blood plasma alone and both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio is managed by using individual identification media (The examiner notes that claim 28 does not present any further structure and relates to intended use. Makino teaches ID; [74]).
As to claim 9, modified Makino teaches the automatic analysis device according to Claim 1, wherein a remaining amount of the reagent is managed for each reagent container, and a reagent container to be used is controlled in accordance with a number of reaction containers to be used (The examiner notes that claim 31 does not present any further structure and relates to intended use. Makino could control the number/amount of reagent; [79-81]).
As to claim 10, modified Makino teaches the automatic analysis device according to Claim 1, wherein the measurement unit gives a priority to and measures a specimen according to the priority (Makino; 61 [79-81]).
As to claim 11, modified Makino teaches the automatic analysis device according to Claim 10, further comprising: an operation unit that presets priorities for an urgent specimen, a general specimen, and a specimen containing both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio for measuring the coagulation times (Makino teaches input devices; [72]).
As to claim 12, modified Makino teaches the automatic analysis device according to Claim 8, further comprising: a storage unit that stores each of the priorities (Makino; [72]); and a control unit that performs control so that the specimen corresponding to the priority stored in the storage unit is transported to the measurement unit via a specimen disc or a transport line (Makino teaches a controller; [71]. Makino teaches a disc; 20 Fig. 2. Wada further teaches a transport line; Figs. 1-5).  
As to claim 18, modified Makino teaches the automatic analysis device according to Claim 1, wherein the specimen container holding unit is a specimen disc that causes the subject blood plasma, the normal blood plasma, and both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio to be contained in the vacant specimen containers which are annularly arrayed separately from each other (Due to ambiguities and as best understood, Makino teaches the specimen container holding unit as a disc 20; Fig. 2. Additionally, the modification in claim 1 has been discussed above, where Waka also teaches disc 8; Figs. 1-5).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Wada in view of Pollack in view of Hiroshi et al (US 20100210019; hereinafter “Hiroshi”; already of record).
As to claim 7, modified Makino teaches the automatic analysis device according to Claim 1 (see above), and the samples and vacant specimen containers (see claim 1 above).
Modified Makino does not teach a liquid level detecting mechanism that confirms the sample amount and a vacant specimen container in advance. However, Hiroshi teaches the analogous art of a dispenser with a liquid level sensor (Hiroshi; [46-49]). It would have been obvious to one of ordinary skill in the art to have modified the dispensing devices of Makino to have liquid level detectors as in Hiroshi because Hiroshi teaches that using the liquid level detector enables the amounts of liquid to be calculated (Hiroshi; [46]).
As to claim 8, modified Makino teaches the automatic analysis device according to Claim 7, wherein priorities are set in advance for the subject blood plasma alone, the normal blood plasma alone, and the both the subject blood plasma and the normal blood plasma at the first predetermined mixing ratio, and wherein in a case where a shortage of the amount of the subject blood plasma and/or the amount of the normal blood plasma is predicted, in order to measure the coagulation times, based on the set priorities, a combination is determined among the first predetermined mixing ratio and the at least one other predetermined mixing ratio (The examiner notes that claim 8 does not present any further structure and relates to intended use).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798